Citation Nr: 1423235	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-37 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee strain with osteoarthritis. 

2.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee. 

3.  Entitlement to an initial rating in excess of 10 percent for left knee strain with osteoarthritis prior to September 29, 2008. 

4.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee prior to September 29, 2008.

5.  Entitlement to an initial rating in excess of 30 percent for left total knee arthroplasty beginning December 1, 2009.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which awarded service connection for bilateral knee strain with osteoarthritis and instability and assigned initial 10 percent ratings for such disabilities, effective November 29, 2007.  

During the course of the appeal, a March 2010 rating decision discontinued the assigned 10 percent ratings for the Veteran's left knee strain with osteoarthritis and instability as of September 29, 2008, recharacterized such disabilities as a total left knee arthroplasty, and assigned a 100 percent rating effective September 29, 2008, and a 30 percent rating effective December 1, 2009.  Therefore, the Board has characterized such issues as shown on the title page to accurately reflect the characterization and evaluation of the Veteran's left knee disabilities during the appeal period.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's March 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In this regard, the Board notes that, while the Veteran's paper claims file includes a CD of the Veteran's Social Security Administration records, a copy of the records are located in the Veteran's Virtual VA claims file and were considered by the agency of original jurisdiction in the September 2012 supplemental statement of the case. Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran was afforded VA examinations in January 2008 and April 2010 in order to evaluation his service-connected bilateral knee disabilities.  Since such time, the Veteran's representative has alleged that such examinations do not adequately address the severity or functional impact of the Veteran's pain associated with his bilateral knee disabilities.  Furthermore, the last VA examination was conducted more than four years ago and the most recent private and VA treatment records are dated in October 2008 and July 2009, respectively.  Therefore, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected bilateral knee disabilities.  See Snuffer v. Goober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his bilateral knee disabilities since November 2007.  Thereafter, any identified records, to include those from the Ann Arbor, Michigan, VA facility dated from July 2009 to the present, should be obtained for consideration in the Veteran's appeal.

In ordering the aforementioned development, the Board is cognizant that the separate 10 percent evaluations of the Veteran's left knee strain with osteoarthritis and instability were discontinued as a result of his total left knee arthroplasty as of September 29, 2008, and, consequently, the current examination obtained as a result of this remand will not address the severity of such disabilities.  However, as the examiner may comment upon the impact such has had on the Veteran's daily life and employability prior to his total knee replacement and there may be outstanding treatment records dated during the relevant evaluation period, the Board finds that such aspects of the Veteran's claims for higher initial ratings for his left knee disability must be remanded.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who treated him for his bilateral knee disabilities since November 2007.  After securing any necessary authorization from him, obtain all outstanding identified treatment records, to include VA treatment records from the Ann Arbor VA facility dated from July 2009 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should discuss both the Veteran's right and left knee disabilities in terms of the applicable rating criteria discussing the following:

* the Veteran's range of motion, to include a measurement of where pain begins; 
* any limitations of his range of motion based on pain, weakness, fatigability, or incoordination; 
* any instability that the Veteran experiences;  
* severity of the pain (specifically for the left knee);
* any symptomatic scarring.

The VA examiner should also discuss the effect the Veteran's right and left knee disabilities have on his employment and his activities of daily living.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


